Citation Nr: 0826736	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-42 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder and an anxiety disorder.  

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for a lung disorder.  

4.  Entitlement to service connection for a right knee 
disorder.  

5.  Entitlement to service connection for a left knee 
disorder.  

6.  Entitlement to service connection for a right ankle 
disorder. 

7.  Entitlement to service connection for a left ankle 
disorder. 

8.  Entitlement to service connection for bilateral hearing 
loss. 

9.  Entitlement to service connection for a skin disorder.  

10.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1972 to September 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and April 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The issues of entitlement to service connection for a 
depressive disorder and an anxiety disorder and a lung 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A back disorder did not have its onset during service and 
is not related to the veteran's active service.  

2.  The veteran does not currently have a right knee 
disorder, a right ankle disorder, or a left ankle disorder.  

3.  A left knee disorder did not have its onset during 
service and is not related to the veteran's active service.

4.  Bilateral hearing loss did not have its onset during 
service and is not related to the veteran's active service.

5.  A skin disorder did not have its onset during service and 
is not related to the veteran's active service.

6.  Hypertension did not have its onset during service and is 
not related to the veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

2.  The criteria for service connection for a right knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

3.  The criteria for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

4.  The criteria for service connection for a right ankle 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

5.  The criteria for service connection for a left ankle 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

6.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

7.  The criteria for service connection for a skin disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  

8.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  
The notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in December 2003 and November 2006, that 
fully addressed all notice elements and was sent prior to the 
initial RO decisions in these matters.  The letters informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination has not been performed for 
some of the issues decided below, including the left knee, 
right ankle, skin, and hypertension.  Concerning the right 
ankle, the veteran has not reported suffering from persistent 
or recurrent symptoms of a disability or continuity of 
symptomatology, and there is no competent medical evidence of 
record showing the presence of a current right ankle 
disability.  Concerning the left knee and hypertension, the 
veteran has not reported continuity of symptomatology since 
service, and the service medical records reveal no complaints 
or findings of a left knee disorder or hypertension.  
Similarly, the veteran has not reported continuity of skin 
symptomatology since service.  There is no indication that 
any of these disabilities or symptoms may be associated with 
the veteran's service.  In view of this, remand for 
examination is not required.  

Neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, including arthritis, hearing loss and 
hypertension, may be presumed if manifested to a compensable 
degree within the first post service year.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1131, 1137; 38 C.F.R. § 3.303(a), 3.307, 
3.309.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v.  Brown, 4 Vet. App. 309, 314 (1993).

Back Disorder

Service treatment records reflect that the veteran was noted 
to have back spasm on a March 1977 examination report.  At 
separation in August 1978, no back disorder is noted.  
Clinical evaluation of the spine was normal.  

After service, a complaint of lower back pain is first noted 
in the record in April 2003 on VA outpatient treatment, at 
which time the veteran stated that his back pain was chronic, 
following an injury years ago.  X-rays of the lumbar spine 
dated in May 2003 show mild disc space narrowing at the 3-4.  

The veteran was afforded a VA spine examination in June 2007.  
The examiner reviewed the claims file, and documented a 
medical history.  The veteran was examined, and X-rays were 
taken.  The veteran stated that his low back pain started 
when he was in the service.  He denied any injury or 
treatment during service.  The examiner diagnosed 
degenerative spondylosis and disc disease of the lumbar and 
thoracic spine with low back pain.  The examiner offered the 
opinion that the veteran's back pain was less likely as not 
due to or as a result of muscle spasm noted in service.  This 
was noted to be based on a finding of a brief mention of a 
mild muscle spasm in service and no history of specific back 
injury or fractures.  

In this instance, while there is a notation of in-service 
back spasm and a current back disorder has been diagnosed, 
there is no competent medical evidence showing that the 
current low back disorder had its onset during active service 
or is related to any in-service disease or injury.  In fact, 
the VA examiner stated that there is no such relationship.  
This opinion stands uncontradicted in the record.  

The Board has also considered the veteran's assertions that 
his back disorder started during service.  The Board finds 
that such assertions are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  See Bostain v. West, 
11 Vet.   App. 124, 127 (1998). 

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).


Right Knee Disorder

Service treatment records reflect that the veteran was 
treated for a bruised right knee on April 22, 1974, after 
injuring it after attempting to get out of the bathtub.  X-
rays were negative.  On his March 1977 examination and his 
August 1978 separation examination report, no right knee 
disorder was noted.  Clinical evaluation of the lower 
extremities was normal.  

VA outpatient treatment records show that the veteran 
complained of back and knee pain for years in September 2007.  
Examination of the extremities revealed good range of motion.  
The examiner diagnosed arthropathy.  

Thereafter, the veteran underwent a VA joints examination in 
February 2008.  The doctor reviewed the claims file.  
Physical examination of the right knee was normal and x-rays 
showed no evidence of any joint, bone or soft tissue 
abnormalities.  The doctor diagnosed normal right knee.  The 
doctor stated that the veteran was seen on April 22, 1974 for 
an injury of the right ankle (sic) while getting out of the 
bathtub with no other treatment for the condition.  The 
doctor reported that the veteran was experiencing no 
disability of the right knee and the incident in service was 
acute and totally resolved.  

While a physician's assistant diagnosed arthropathy in 
September 2007, she did not identify any particular joint and 
she did not report any abnormal findings concerning the right 
knee on clinical examination.  Rather, she reported that the 
veteran had good range of motion in his extremities.  
Accordingly, her diagnosis is afforded little weight.  On the 
other hand, the VA doctor in February 2008 reviewed the 
claims folder, conducted a specific examination of the 
veteran's right knee, and reviewed x-rays of the right knee.  
It was his opinion that the veteran did not have a right knee 
disability.  This opinion, which was based on review of the 
claims folder, specific examination of the knee, and an x-ray 
report, is found to be more probative than the September 2007 
opinion.  Accordingly, the Board finds that the probative 
medical evidence shows that the veteran does not suffer from 
a current right knee disorder.  

While the veteran maintains that he has a right knee disorder 
that started during service, he does not have the expertise 
to render opinions about medical matters.  See Bostain v. 
West, 11 Vet.   App. 124, 127 (1998). 

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).


Left Knee Disorder

Service treatment records reflect no complaint, diagnosis, or 
treatment for a left knee disorder.  On the March 1977 
examination and the August 1978 separation examination 
reports, no knee disorder is noted.  Clinical evaluation of 
the lower extremities was normal.  

As noted above, VA outpatient treatment records show a 
diagnosis of arthropathy in September 2007, however, this 
opinion is afforded little probative weight.  Assuming, 
without deciding, that the veteran has a current left knee 
disorder, he has not reported suffering from continuity of 
left knee symptomatology since service, and there is a multi-
year gap between his discharge from service in 1978 and the 
initial reported symptoms in 2007.  The absence of treatment 
after service for such a long time constitutes negative 
evidence.  As such, the evidence does not support the claim 
based on continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Additionally, there is no competent medical evidence of 
record showing that a left knee disorder had its onset during 
active service or is related to an in-service disease or 
injury.  While the veteran maintains that he has a left knee 
disorder that started in service, he does not have the 
expertise to render opinions about medical matters.  See 
Bostain v. West, 11 Vet.   App. 124, 127 (1998). 

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).


Right Ankle Disorder

Service medical records reflect that the veteran complained 
of pain in his ankles in December 1972, indicating that he 
had turned his left ankle.  The examiner reported that there 
were no significant findings.  On December 4, 1973, an 
examiner indicated the veteran had a right ankle injury; 
however, this was corrected to a left ankle injury.  The 
March 1977 examination report and the August 1978 separation 
examination report show no right ankle disorder.  

After service, VA outpatient treatment records dated from 
2003 to 2007 show no findings of a right ankle disorder.   
There is no competent medical evidence of record showing that 
the veteran has a right ankle disorder.  While the veteran 
maintains that he has a right ankle disorder that started in 
active service, he does not have the expertise to render 
opinions about medical matters.  See Bostain v. West, 11 Vet.   
App. 124, 127 (1998).  In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).


Left Ankle Disorder

Service medical records reflect that the veteran was treated 
for left ankle complaints in December 1972 and December 1973.  
He also was treated for a sore left foot in November 1973.   
X-rays were negative.   On his March 1977 examination report 
and his August 1978 separation examination report, no left 
ankle disorder was noted.  

After service, neither VA outpatient treatment records dated 
from 2003 to 2007 nor the VA examination on of February 2008 
show a left ankle disorder.  X-rays taken in conjunction with 
the February 2008 examination were negative and the examiner 
diagnosed normal left ankle.  The examiner reported that the 
veteran was experiencing no disability of the left ankle and 
the treatment in service was acute and totally resolved.  

There is no competent medical evidence of record showing that 
the veteran has a left ankle disorder.  While the veteran 
maintains that he has a left ankle disorder that started in 
active service, he does not have the expertise to render 
opinions about medical matters.  See Bostain v. West, 11 Vet.   
App. 124, 127 (1998).  In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).



Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2007).  

Service treatment records reflect that the veteran complained 
of loss of hearing in the left ear for 6 months in July 1973.  
An audiogram in July 1973 showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000

4000
RIGHT
NR
NR
NR

NR
LEFT
105
110
100

95

Thereafter, an audiogram in March 1977 showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000

4000
RIGHT
15
10
5

5
LEFT
15
5
5

10

On separation examination in August 1978, an audiogram showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000

4000
RIGHT
20
20
15

15
LEFT
20
10
5

20

After service on VA examination in June 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
20
40
50
LEFT
40
30
25
50
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 90 percent in the left ear.  

At the time of the June 2007 VA examination, the veteran 
stated that he noted a loss of hearing over the past 30 
years.  He gave a history of military noise exposure.  The 
examiner diagnosed normal to moderate sensorineural hearing 
loss in the right ear and normal to moderately severe 
sensorineural hearing loss in the left ear.  The examiner 
offered the opinion that the veteran's hearing loss was less 
likely as not due to noise exposure in service.  This was 
based on the examiner's finding that the veteran's hearing 
was normal in 1978 at separation and the lack of any testing 
after service.  

In this instance, there were no complaints or findings of 
right ear hearing loss during service.  However, hearing loss 
of the left ear was demonstrated in July 1973.  An "acute" 
disorder is one having a short and relatively severe course, 
and a "chronic" disorder is one persisting over a long period 
of time.  Dorland's Illustrated Medical Dictionary 25, 333 
(27th ed. 1988).  Sensorineural hearing loss is a "chronic" 
disease which is subject to a presumption of service 
connection if it manifests itself to a degree of 10 percent 
or more in the year following discharge from service.  38 
C.F.R. §§ 3.307, 3.309(a).  However, in this case chronicity 
in service is not adequately supported, as subsequent in-
service audiograms revealed normal hearing in the left ear in 
March 1977 and February 1978.  Furthermore, there is no 
competent medical evidence of record showing that the current 
hearing loss disability had its onset during active service 
or is related to an in-service disease or injury.  In fact, a 
VA examiner stated that there is no such relationship.  This 
opinion stands uncontradicted in the record.  

While the veteran maintains that he has hearing loss that 
started in active service, only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  See Bostain v. West, 11 Vet.   App. 124, 127 
(1998). 

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).


Skin Disorder

Service medical records reflect that on a March 1977 
examination, the veteran gave a history of skin diseases.  
However, clinical evaluation of the skin was normal at that 
time.  On separation examination in August 1978, the veteran 
denied any skin disease and clinical evaluation of the skin 
was again normal.  Post service, a VA outpatient treatment 
record shows a finding of right index finger rashes in April 
2003.  

The veteran has not specifically reported having continuity 
of skin symptomatology since service, and there is a multi-
year gap between discharge from military service in 1978 and 
the initial reported symptoms in 2003.  The absence of 
treatment after service for such a long time constitutes 
negative evidence.  As such, the evidence does not support 
the claim based on continuity of symptomatology.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).  

Additionally, there is no competent medical evidence of 
record showing that the veteran's current skin disorder had 
its onset during active service or is related to an in-
service disease or injury.  While the veteran maintains that 
he has a skin disorder that started in active service, only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998). 

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).


Hypertension

Service medical records reflect no complaints, diagnosis, or 
treatment for hypertension.  The March 1977 examination and 
the August 1978 separation examination report revealed blood 
pressure readings of 126/84 and 124/78, respectively, and the 
veteran denied a history of high blood pressure.  

VA outpatient treatment records show a diagnosis of 
hypertension in February 2007, nearly 30 years after service.  
There is no competent medical evidence of record showing that 
the veteran's hypertension had its onset during service or is 
related to any in-service disease or injury.  While the 
veteran maintains that his hypertension started in active 
service, he is not competent to provide evidence regarding 
diagnosis or etiology.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).






ORDER

Service connection for a back disorder is denied. 

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for a right ankle disorder is denied. 

Service connection for a left ankle disorder is denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for a skin disorder is denied.  

Service connection for hypertension is denied.   


REMAND

Lung Disorder

Service treatment records reflect that the veteran was 
diagnosed as having bronchitis in June 1973 and as having 
chronic bronchitis and mild bronchitis in September 1973.  

After service, VA outpatient treatment records show a 
diagnosis of emphysema in March 2004 and COPD in August 2006.  

The veteran was afforded a VA examination in June 2007.  The 
examiner mild chronic bronchitis and COPD.  The examiner 
noted that the veteran is a smoker and 



that he was seen in 1973 and 1974 for respiratory problems 
but that from 1974 until discharge, there was no mention of 
bronchitis.  It was noted that bronchitis and COPD are often 
due to cigarette smoking.  The examiner stated that resolving 
the issue of whether pulmonary emphysema was related to the 
diagnosis of bronchitis in service could not be done without 
resorting to speculation.  However, the examiner did not 
provide an opinion as to the date of onset of the veteran's 
COPD and chronic bronchitis.  This should be accomplished on 
remand.
  

Depressive disorder and anxiety disorder

Service medical records reflect that the veteran reported on 
his September 1972 induction examination that he had been 
treated for nervousness and loss of appetite and that he had 
been on medication in the past.  He reported having frequent 
trouble sleeping, depression or excessive worry and nervous 
trouble.  Psychiatric evaluation was normal.

On examination in March 1977, the veteran reported having 
frequent trouble sleeping, depression or excessive worry and 
nervous trouble.  Psychiatric evaluation was normal.

After service, VA outpatient treatment records show treatment 
for depression beginning in 2003.  The veteran was diagnosed 
with depressive disorder and anxiety disorder on VA 
examination in June 2007.  An opinion regarding a 
relationship to service has not been rendered.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
pulmonary examination.  The claims 
folders, to include a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  A notation to 
the effect that this record review took 
place should be included in the report.  
Any indicated studies should be 
performed.  

The examiner is requested to provide an 
opinion as to the diagnosis and date of 
onset of all pulmonary disorders found to 
be present.

For each pulmonary disorder found (i.e., 
emphysema, COPD, bronchitis, etc.), the 
examiner should state whether it is it at 
least as likely as not (e.g., a 50 
percent or greater likelihood) that it 
had its clinical onset in service or is 
related to any in-service disease or 
injury.

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.

2.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
folders, to include a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  Any indicated studies 
should be performed.  

Based upon the review of the claims 
folder and the examination results, the 
examiner should answer the following 
questions with respect to any current 
psychiatric disability found (i.e., 
depressive disorder, anxiety disorder, 
etc.):

a.  Does the evidence of record clearly 
and unmistakably show that the veteran 
had a psychiatric condition that existed 
prior to his entry onto active duty?

b.  If the VA examiner finds that a 
current psychiatric disability existed 
prior to service, does the evidence of 
record clearly and unmistakably show that 
the preexisting condition was not 
aggravated by service, beyond the natural 
progression of the disorder?

c.  If the examiner finds that the 
current psychiatric disability did not 
exist prior to service, is it at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) that the current 
disability had its clinical onset in 
service or is related to an in-service 
disease or injury?

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.

3.  After completion of all indicated 
development, the issues on appeal should 
be readjudicated in light of all the 
evidence of record.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and given an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


